Citation Nr: 0110042	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  95-25 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an extra-schedular rating for defective 
hearing in the left ear, pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
February 1968.

By a decision entered in February 1995, the RO denied a claim 
for a rating in excess of 10 percent for defective hearing in 
the veteran's left ear.  The veteran appealed to the Board of 
Veterans' Appeals (Board), and the Board, by a decision 
entered in May 1997, likewise denied the claim.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  By a memorandum decision, dated in February 
1999, the Court affirmed the Board's decision insofar as the 
Board had denied an increased schedular rating for defective 
hearing in the left ear.  With regard to whether the veteran 
was entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1), however, the Court found that the matter had 
been raised, and that the Board had failed to address it.  
Accordingly, to that extent, the Court vacated the Board's 
decision, and remanded the matter to the Board.

The veteran thereafter appealed to the United States Court of 
Appeals for the Federal Circuit, challenging that portion of 
the Court's decision that had affirmed the Board's denial of 
an increased schedular rating.  By an order dated in July 
2000, the Federal Circuit summarily affirmed the Court's 
decision in that regard, based on the Federal Circuit's 
decision in Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

In October 2000, the Board contacted the veteran, through his 
attorney, and notified him of his right to have another 
hearing before a member of the Board, inasmuch as the member 
who had presided over a hearing in February 1997 was no 
longer in the Board's employ.  See 38 U.S.C.A. § 7107(c) 
(West Supp. 2000); 38 C.F.R. § 20.707 (2000).  By a 
communication received at the Board in December 2000, the 
veteran indicated that he did not wish to have another 
hearing.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim for an extra-
schedular rating in the context of the new law.  Nor has the 
veteran had an opportunity to prosecute his claim in that 
context.  Consequently, in order to ensure the veteran due 
process of law, and to avoid the possibility of prejudice, 
the Board will remand the matter to the RO.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain copies of any 
records of relevant treatment the veteran may have received 
from Dr. Roger Rowe, in Mount Pleasant, South Carolina, since 
February 1958, and from Dr. Mark J. Hoy, also in Mount 
Pleasant, in November 1995.  The action should also include 
making reasonable efforts to obtain updated records of any VA 
treatment the veteran may have received since the time that 
such records were last procured.  38 C.F.R. § 19.9 (2000).

This matter is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain copies of any records of relevant 
treatment the veteran may have received 
from Dr. Roger Rowe, in Mount Pleasant, 
South Carolina, since February 1958, and 
from Dr. Mark J. Hoy, also in Mount 
Pleasant, in November 1995.  Development 
should also include making reasonable 
efforts to obtain updated records of any 
VA treatment the veteran may have 
received since the time that such 
records were last procured.

2.  After all required notification and 
development has been completed, the RO 
should consider whether referral under 
38 C.F.R. § 3.321(b)(1) is appropriate.  
If the matter is referred to the Chief 
Benefits Director or the Director of the 
Compensation and Pension Service, the 
outcome of the referral should be 
communicated to the veteran and his 
attorney.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his attorney have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


